     Case 2:19-mj-00343-DEM Document 4 Filed 07/09/19 Page 1 of 2 PageID# 5




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                          Norfolk Division


UNITED STATES OF AMERICA,

v.                                                               CRIMINAL NO.: 2:19mj343

CHRISTINA LARSON

       Defendant


                                  NOTICE OF APPEARANCE

       To the Clerk of this court and all parties of records:

       Enter my appearance as counsel in this case for Christina Larson.

       I certify that I am admitted to practice in this court.

                                               Respectfully Submitted,



                                               ___________/s/___________
                                               Shawn M. Cline, Esq.
                                               Virginia State Bar No. 48176
                                               Attorney for the Defendant
                                               Law Office of Shawn M. Cline, PC
                                               38 Wine St.
                                               Hampton, VA 23669
                                               Phone: 757-224-1777
                                               Fax: 757-224-0664
    Case 2:19-mj-00343-DEM Document 4 Filed 07/09/19 Page 2 of 2 PageID# 6



                                   CERTIFICATE OF SERVICE

                I hereby certify that on this 9th day of July, 2019, I electronically filed a copy of
the foregoing motion with the Clerk of Court using the CM/ECF system, which will send a
notification of such filing (NEF) to the following:




James T. Cole, Esq.
Special Assistant United States Attorney
United States Attorney’s Office
101 West Main Street, Suite 8000
Norfolk, VA 23510
Phone: (757) 441-6712
Fax: (757) 441-3205
Email: James.cole@usdoj.gov
